DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-8, and 14-31 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 14-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (US Patent Application Publication 2021/0288856; hereinafter Liu).
Regarding claims 1 and 16 Liu discloses a method (fig. 11) and an apparatus (figs. 12, 13) for determining spectrum utilization for a plurality of numerologies transmitted within an allocated bandwidth, the network node comprising:
(figs. 12, 13) configured to:
select one or more of the plurality of numerologies (paragraphs 0036, 0044, 0078; wherein a plurality of numerologies per sub-carrier are selected);
for each of the one or more selected numerologies:
determine a spectrum utilization, wherein the spectrum utilization is based on the spectrum utilization that would be achieved if the selected numerology was transmitted across the allocated bandwidth (figs. 2A, 2B; paragraphs 0037-0040, 0078-0080; wherein an amount of resources per numerology/sub-carrier is determined, i.e. time/frequency resources per subcarrier spacing);
calculate a physical resource block, PRB, allocation, wherein the PRB allocation is based on the allocated bandwidth and the spectrum utilization (paragraphs 0038-0040, 0045-0046, 0050, 0063-0068; wherein resource allocation and PRBs per numerology are calculated).
Regarding claims 2 and 17 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein: the spectrum utilization is used for user data and comprises a first amount of bandwidth within the allocated bandwidth, and a second amount of bandwidth within the allocated bandwidth is unused (paragraphs 0053-0068; resource allocation for data transmission, and an unused part or guard band).
Regarding claims 3 and 18 Liu discloses the method of claim 2 and the apparatus of claim 17, wherein a portion of the second amount of bandwidth is disposed on each side of the first amount of bandwidth to operate as a guard between bandwidth allocations (figs. 6-8; paragraphs 0053-0061; guard bands can be disposed between the allocated resources).
Regarding claims 4 and 19 Liu discloses the method of claim 2 and the apparatus of claim 17, wherein the second amount of bandwidth is determined based on the first amount of bandwidth (paragraphs 0053-0061; wherein the guard band is determined based on the size of the unit for the numerology).
Regarding claims 5 and 20 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein, to select the one or more of the plurality of numerologies, the processing circuitry is configured to select one or more numerologies that are transmitted at either edge of the allocated bandwidth (figs. 4-9, numerologies allocated at any edge of the carrier).
Regarding claims 6 and 21 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein the processing circuitry is configured to: select a spectrum utilization from the spectrum utilizations determined for the one or more selected numerologies to be the basis of the spectrum utilization used for calculating the PRB allocation (paragraphs 0037-0044; wherein the block is determined based on, for example, largest spacing and/or largest symbol).
Regarding claims 7 and 22 Liu discloses the method of claim 6 and the apparatus of claim 21, wherein the selected spectrum utilization comprises a lowest spectrum utilization (paragraphs 0037-0044; wherein the block is determined based on, for example, largest spacing).
Regarding claims 8 and 23 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein to calculate the PRB allocation the processing circuitry is configured to round the PRB allocation down to the nearest PRB (paragraphs 0064-0068; smallest spacing).
Regarding claims 14 and 29 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein the method is performed by a network node (paragraphs 0035, base station configures UE).
Regarding claims 15 and 30 Liu discloses the method of claim 1 and the apparatus of claim 16, wherein the method is performed by a wireless device (paragraph 0077; UE performs method).
Regarding claim 24 Liu discloses the apparatus of claim 16 wherein to determine the spectrum utilization the processing circuitry is further configured to use a predefined spectrum utilization, wherein the predefined spectrum utilization is based on one of a higher predefined bandwidth and a lower predefined bandwidth (paragraphs 0037-0044; wherein the block is determined based on, for example, largest spacing and/or largest symbol).
Regarding claim 25 Liu discloses the apparatus of claim 16, wherein the processing circuitry is configured to: for each of the one or more selected numerologies, determine an amount of unused bandwidth on either side of the respective numerologies based on the spectrum utilization (figs. 6-8; paragraphs 0053-0061; guard bands can be disposed between the allocated resources).
Regarding claim 26 Liu discloses the apparatus of claim 16, wherein the PRB allocation is based on a proportion of the allocated bandwidth (paragraphs 0037-0044; wherein the block is determined based on, for example, largest spacing and/or largest symbol).
Regarding claim 27 Liu discloses the apparatus of claim 16, wherein to determine the spectrum utilization the processing circuitry is further configured to use an (paragraphs 0052-0055; wherein the resources can be punctured, interpolating the allocation between other allocations).
Regarding claim 28 Liu discloses the apparatus of claim 16, wherein the spectrum utilization is determined based on information received from another node and/or based on the application of a rule (paragraphs 0045-0047; distributed, wherein the information comes from another node).
Regarding claim 31 Liu discloses a computer program product in the form of storage comprising a non-transitory computer readable medium storing computer readable program code, the computer readable program code operable, when executed by an apparatus to perform any of the methods of claim 1 (paragraphs 0107-0109; the embodiments being implemented as non-transitory computer readable medium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 2018/0092086 to Nammi et al. – which discloses facilitating uplink communication waveform selection in wireless communication systems, and more particularly Fifth Generation (5G) wireless communication systems. In one or more embodiments, a system is provided comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations. These operations can comprise facilitating establishing a wireless 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466







/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466